Citation Nr: 0939380	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.  




REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

In January 2008, these claims were remanded to the RO for 
additional development of the record.  

In September 2009, the Veteran submitted additional pertinent 
evidence which was not accompanied by a waiver of initial 
consideration by the agency of jurisdiction (AOJ).  However, 
as this evidence allows for the grant of the issue subject to 
adjudication in this decision, remand to the AOJ is 
unnecessary.  
See 38 C.F.R. § 20.1304(c) (2009).  

The issue of service connection for hypertension is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The Board notes that one issue previously on appeal, service 
connection for peripheral neuropathy of the lower 
extremities, was granted in a July 2009 decision.  

Since the claim was granted, the appeal as to that issue has 
become moot.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is shown as likely as not to have erectile 
dysfunction that was caused by his service-connected diabetes 
mellitus type II.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by erectile dysfunction is proximately 
due to or the result of his service-connected diabetes 
mellitus type II.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim is 
required at this time

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was provided a VA genitourinary examination in 
June 2004, at which point the examiner determined the 
Veteran's erectile dysfunction was not due to service-
connected diabetes mellitus type II.  However, the examiner 
failed to address any whether the Veteran's service-connected 
diabetes mellitus type II may have aggravated his erectile 
dysfunction.  See Allen, supra.  

The Board remanded the claim in January 2008 to seek 
additional clarification on this point.  The December 2008 VA 
examiner stated that "I cannot comment on the primary 
etiology of [the Veteran's] erectile dysfunction without 
resorting to mere speculation.  It is my best estimation that 
it is secondary to a combination of hypertensive vascular 
disease, diabetes, and also has been exacerbated by his 
aorto-bifemoral surgery."  

The VA examiner could not rule out diabetes as a source of 
the Veteran's erectile dysfunction.  Additionally, an August 
2009 statement from D.B., M.D., indicates that the Veteran's 
erectile dysfunction is "likely due to several factors.  The 
most important factor is diabetes."  

As the medical evidence reflects that diabetes mellitus 
cannot be ruled out as the source of the Veteran's current 
erectile dysfunction, service connection for the currently 
demonstrated erectile dysfunction as secondary to service-
connected diabetes mellitus type II is warranted by extending 
the benefit of the doubt to the Veteran.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.310.  


ORDER

Service connection for erectile dysfunction as secondary to 
the service-connected diabetes mellitus type II is granted.  


REMAND

As indicated, the Veteran's claim for service connection for 
hypertension was remanded in January 2008 for additional 
development.  Unfortunately, the Board finds that the 
requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

As detailed above, under VA regulations, a disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2009).  The controlling regulation has been 
interpreted to permit a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the degree of disability resulting from aggravation of a 
non service-connected disability by a service-connected 
disability.  Allen, supra.  

In January 2008, the Board pointed out that the report of the 
June 2004 VA examination indicated that the Veteran's 
hypertension was not caused by his service-connected diabetes 
mellitus type II.  Specifically, the examiner noted that 
"diabetes in the absence of end-stage renal disease does not 
cause hypertension."  The examiner, in this report, did not 
render an etiology opinion regarding whether the Veteran's 
service-connected diabetes mellitus may have aggravated his 
hypertension.  Id.  This question was to be addressed as part 
of the January 2008 remand.  

The requested VA examination was conducted in December 2008 
when the examiner, following his review of the claims file 
and examination of the Veteran, rendered an identical opinion 
to that offered in June 2004.  Specifically, he commented 
that the Veteran's hypertension was not secondary to 
diabetes, as "diabetes only causes hypertension in the 
presence of renal failure, which the veteran does not 
exhibit."  

While the VA examiner in December 2008 opined that, in 
essence, the Veteran's hypertension was not caused by his 
service-connected diabetes mellitus, he failed to directly 
address and respond to the precise medical question for which 
an opinion was sought by the Board in January 2008.  

As such, the development ordered appears to not have been 
sufficiently accomplished, as the medical question concerning 
regarding whether the Veteran's service-connected diabetes 
mellitus may have aggravated his hypertension has not been 
answered.  Additional action is therefore required.  Stegall, 
supra.  

In view of the above, this remaining matter is REMANDED to 
the RO for the following actions: 

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the examiner who prepared the 
December 2008 VA examination report 
(or a suitable substitute if such 
examiner is unavailable), for the 
purpose of preparing an addendum that 
addresses whether the Veteran's 
service-connected conditions have 
aggravated his hypertension.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and 
the physician's report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  The physician should 
specifically answer the following 
question:  

Is it at least as likely as not (e.g., 
a 50 percent or greater probability) 
that the Veteran's service-connected 
conditions, to include diabetes 
mellitus type II, have aggravated the 
Veteran's hypertension?  If so, the 
examiner should state an opinion, if 
possible, regarding the level of 
incremental increase in the Veteran's 
hypertension aggravated by the 
service-connected condition(s).  

If the physician is unable to provide 
the requested information, the 
physician should so indicate.  The 
physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

2.  To help avoid future remand, the 
RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue of 
service connection for hypertension, 
in light of all pertinent evidence and 
legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO should 
furnish to the Veteran and his 
representative a Supplemental 
Statement of the Case and afford them 
the appropriate opportunity for 
response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


